Case 1:20-mc-00212-AJN Document 31-31 Filed 06/26/20 Page 1 of 3




              Exhibit 31
       Case 1:20-mc-00212-AJN Document 31-31 Filed 06/26/20 Page 2 of 3




                D: +1-212-225-2086
               jrosenthal@cgsh.com




                                                      May 22, 2020


Michael S. Kim, Esq.
Josef M. Klazen, Esq.
Robin Rathmell, Esq.
Victoria R. Morris, Esq.
Carolina Leung, Esq.
Kobre & Kim LLP
800 Third Avenue
New York, New York 10022


               Re: Application of Benjamin Steinmetz for an order to take discovery from Vale
                   S.A., Vale Americas Inc., Rio Tinto PLC, and Rio Tinto Limited pursuant to
                   28 U.S.C. § 1782

Ladies and Gentlemen:

                Vale S.A. and Vale Americas Inc. (collectively “Vale”) are aware of your
Application of Benjamin Steinmetz for an Order to Take Discovery from Vale S.A., Vale
Americas Inc., Rio Tinto plc and Rio Tinto Limited Pursuant to 28 U.S.C. § 1782 (the
“Application”). While the Application relies on the Declaration of Dr. Avi Yanus (the “Yanus
Declaration”), it is indisputable that Dr. Yanus has no first-hand knowledge of virtually any of
the matters discussed in his declaration, including particularly the conversations he purports to
quote throughout the Yanus Declaration. He does not identify who recorded or informed him of
the alleged conversations, but appears to base his sworn declaration exclusively on listening to
secret recordings. Given that the Yanus Declaration is plainly incompetent evidence, Vale
hereby demands full and complete copies of all recordings made by Black Cube or any other
representative of Mr. Steinmetz of conversations with any present or former Vale employee,
officer or director, including without limitation the recordings referenced in paragraph 21-23 and
footnote 1 of the Yanus Declaration, no later than the close of business on Tuesday, May 26.
       Case 1:20-mc-00212-AJN Document 31-31 Filed 06/26/20 Page 3 of 3
Michael S. Kim, Esq.
Josef M. Klazen, Esq.
Robin Rathmell, Esq.
Victoria R. Morris, Esq.
Carolina Leung, Esq., p. 2


                Moreover, notwithstanding his declaration that “[t]he information contained in
this statement is based upon my own knowledge and/or belief. When information is not based
upon my own knowledge, I will explain the source of the information and/or belief,” Dr. Yanus
never discloses either the source of or basis for his information and/or belief with respect to his
assertion that the recordings were made in “one-party consent states.” The Yanus Declaration
does not even reveal material facts in the analysis of the legality of those recordings, including
without limitation where Black Cube’s deceived counterparty was at the time of each of the
recorded telephonic or Skype sessions and how Mr. Yanus knows such location. Given the
materiality of this information to question of the admissibility of these recordings, please provide
us with complete details no later than the close of business on Tuesday, May 26.

               Vale reserves all rights.




                                                   N
                                                   Very truly yours,



                                                   Jeffrey A. Rosenthal
